DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application is a continuation of U.S. Serial No. 16/737,693, filed January 8, 2020, which claims priority under 35 U.S.C. 119(a) to Singapore Application No. 10201900198S, filed January 9, 2019. Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No.10201900198S, filed on 01/09/2019.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Instant application 17/577,161
US 11258589 B2
1. A computer-implemented method, comprising: 

receiving, by a server system, a client public key being part of a client asymmetric key pair from a client device; sending, by the server system, a server public key being part of a server asymmetric key pair to the client device; 
generating, by the server system, a random value master key; 
sending, by the server system, the random value master key encrypted using the client public key being part of the client asymmetric key pair to the client device; 
generating, by the server system, an initial unique session key; 









sending, by the server system, the initial unique session key encrypted under the random value master key to the client device to derive a set of unique session keys by the client device, wherein a unique session key from the set of the unique session keys is used by the client device to encrypt a session data for transmission to the server system per session, 
receiving, by the server system, a first session data encrypted with one of the unique session keys from the set of unique session keys derived by the client device from the initial unique session key; and receiving, by the server system, a second session data encrypted with a different one of the unique session keys from the set of unique session keys derived by the client device from the initial unique session key.
1. A computer-implemented method, comprising: 

receiving, by a server system, a client public key being part of a client asymmetric key pair from a client device; sending, by the server system, a server public key being part of a server asymmetric key pair to the client device; 
generating, by the server system, a random value master key; 
sending, by the server system, the random value master key encrypted using the client public key being part of the client asymmetric key pair to the client device; 
generating, by the server system, an initial unique session key, 
wherein generating the initial unique session key comprises: generating a Base Derived Key (BDK) by a Hardware Security Module (HSM) associated with the server system; receiving a Key Serial Number (KSN) associated with the client device, wherein the KSN at least comprises a session counter set to zero; and generating the initial unique session key from the BDK and the KSN; and 
sending, by the server system, the initial unique session key encrypted under the random value master key to the client device to derive a set of unique session keys by the client device, wherein a unique session key from the set of the unique session keys is used by the client device to encrypt a session data for transmission to the server system per session.




Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. US 11258589 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because similar limitations with obvious receiving session keys encrypted data from client in order to secure data for every session.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over brown et al(US 20120216042 A1) in view of Leggette et a(US 9735967 B2) and further in view of Nie (US 20100293379 A1)  .

With regards to claim 1, 9, 17 Brown discloses, A computer-implemented method, comprising: receiving, by a server system, a client public key being part of a client asymmetric key pair from a client device ([0031] In step 206, the device 102 transmits an activation request message to the mobile data server 116. The activation request message includes information about the device 102, such as routing information and the device's activation public keys,); 
sending, by the server system, a server public key being part of a server asymmetric key pair to the client device ([0032] In step 208, the mobile data server 116 sends an activation response message to the device 102. The activation response message includes information about the mobile data server 116 such as routing information and the mobile data server's public keys); 
generating, by the server system, a random value master key ([0035] Using the public keys generated by the device 102 and the activation password, the mobile data server 116 generates a master encryption key. Having generated the self-validating request message 490, the requester sends the self-validating quest message 490 to the responder (e.g., the second device).); It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Brown’s method with teaching of Leggette in order to data can be encoded, distributedly stored in physically different locations, and subsequently retrieved in a reliable and secure manner (Col 5 line 25-35;)

Brown does not exclusively but, Leggette teaches, 
sending, by the server system, the random value master key encrypted using the client public key being part of the client asymmetric key pair to the client device (Col 50 line 45 to col 51 line 15; Having produced the set of keys, the requester encrypts
the master key using a public key of the responder (e.g., received earlier) to produce an encrypted master key….. ); 

Brown Does not exclusively but, Nie teaches, 
generating, by the server system, an initial unique session key ([0016] (3) The central node periodically performs a Hash function using the master key and a random number to generate a session key;); and 
sending, by the server system, the initial unique session key encrypted under the random value master key to the client device to derive a set of unique session keys by the client device (y[0017] (4) The central node generates a message authentication code (MAC) for the session key, encrypts the session key with the MAC using the master key to generate an encrypted session key, and sends the encrypted session key to the device node communicating with the central node;), wherein a unique session key from the set of the unique session keys is used by the client device to encrypt a session data for transmission to the server system per session ([0018-0019] (6) The device node generates a MAC for a first data package to be transmitted, encrypts the first data package with the MAC into an encrypted first package using the session key, and then transmits the encrypted first data package to the central node;). 
receiving, by the server system, a first session data encrypted with one of the unique session keys from the set of unique session keys derived by the client device from the initial unique session key ([0019] (6) The device node generates a MAC for a first data package to be transmitted, encrypts the first data package with the MAC into an encrypted first package using the session key, and then transmits the encrypted first data package to the central node; the central node decrypts the encrypted first data package and verifies the MAC to confirm integrity of the first data package; and); and receiving, by the server system, a second session data encrypted with a different one of the unique session keys from the set of unique session keys derived by the client device from the initial unique session key ([0018] (5) Upon reception of the encrypted session key, the device node decrypts and verifies the encrypted session key with the MAC using the master key, and replaces a previous session key used by the device node by the session key; Note: this is a continuation of earlier session with new session key)
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Brown in view of Leggette’s method with teaching of Nie  in order to ensure data Security (Nie Abstract). 

With regards to claim 2, 10, 18  Brown in view of Leggette and Nie further discloses,  wherein a message authentication code (MAC) encrypted using a unique MAC key is sent to the server system along with the session data encrypted under the unique session key, the unique MAC key selected from a set of unique MAC keys derived by the client device from an initial unique MAC key generated by the server system ( Nie [0018-0019] [0019] (6) The device node generates a MAC for a first data package to be transmitted, encrypts the first data package with the MAC into an encrypted first package using the session key, and then transmits the encrypted first data package to the central node; ).  Motivation would be same as stated in claim 1.

With regards to claim 3, 11, 19 Brown in view of Leggette and Nie further discloses, wherein the set of unique MAC keys is derived from the initial unique MAC key based on a derived unique key per session (Nie [0018] (5) Upon reception of the encrypted session key, the device node decrypts and verifies the encrypted session key with the MAC using the master key, and replaces a previous session key used by the device node by the session key;). Motivation would be same as stated in claim 1.

With regards to claim 4, 12,  Brown in view of Leggette and Nie further discloses,, wherein the unique MAC key is validated by the server system and wherein upon successful validation of the unique MAC key, the session data from the unique session key is decrypted ([0019] (6) The device node generates a MAC for a first data package to be transmitted, encrypts the first data package with the MAC into an encrypted first package using the session key, and then transmits the encrypted first data package to the central node; the central node decrypts the encrypted first data package and verifies the MAC to confirm integrity of the first data package ). Motivation would be same as stated in claim 1.
With regards to claim 8, 16, 20 Brown in view of Leggette and Nie further discloses, decrypting the first session data from the one of the unique session keys from the set of unique session keys derived by the client device from the initial unique session key ([0018] (5) Upon reception of the encrypted session key, the device node decrypts and verifies the encrypted session key with the MAC using the master key, and replaces a previous session key used by the device node by the session key;); and decrypting the second session data from the different one of the unique session keys from the set of unique session keys derived by the client device from the initial unique session key ([0018] (5) Upon reception of the encrypted session key, the device node decrypts and verifies the encrypted session key with the MAC using the master key, and replaces a previous session key used by the device node by the session key;  Note: examiner interpret as repetitive of earlier decreption  ) Motivation would be same as stated in claim 1.

Examiner taking official notice on Claim 5-7, 13-15, that’s these are well known technique of PKI (public Key infrastructure) and non-inventive steps.

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED WALIULLAH whose telephone number is (571)270-7987.  The examiner can normally be reached on 8.30 to 430 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 1-571-272-8878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOHAMMED WALIULLAH/Primary Examiner, Art Unit 2498